Citation Nr: 1104929	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-43 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the disability rating for multiple scars, residuals of 
shrapnel wounds, was properly reduced from 10 percent to 
noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E, B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which reduced the disability rating for the Veteran's 
service-connected multiple scars, residuals of shrapnel wounds, 
from 10 percent to noncompensable.

In October 2010, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
of record.


FINDING OF FACT

Improvement in the Veteran's service-connected multiple scars, 
residuals of shrapnel wounds, was not adequately demonstrated by 
the evidence of record at the time of the March 2009 rating 
decision reducing the disability rating from 10 percent to 
noncompensable.  


CONCLUSION OF LAW

The 10 percent rating for multiple scars, residuals of shrapnel 
wounds, was not properly reduced.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.344 (2010). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in a January 2009 notice letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim for an increased 
rating for his scars, as well as what information and evidence 
must be submitted by the Veteran and the types of evidence that 
will be obtained by VA.  Additionally, the notice letter informed 
the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came before the initial 
adjudication of the claim, the timing of the notice complied with 
the requirement that the notice must precede the adjudication.  
Thus, the Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Reduction

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would result 
in a reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The beneficiary 
must be notified at his latest address of record of the 
contemplated action and furnished detailed reasons therefore.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will 
handle cases affected by change of medical findings or diagnosis, 
so as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  It is essential that the 
entire record of examination and the medical-industrial history 
be reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which payments 
were originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic improvement 
will not be reduced on the basis of any one examination, except 
in those instances where all of the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  Moreover, where material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a).

In this case, service connection for multiple scars, residuals of 
shrapnel wounds, was awarded in a June 1971 rating decision.  A 
noncompensable rating was assigned, effective from September 14, 
1970.  In a January 1999 rating decision, the RO denied 
entitlement to a compensable rating for multiple scars, residuals 
of shrapnel wounds.  

In July 2006 Veteran again filed a claim for entitlement to an 
increased rating for his multiple scars, residuals of shrapnel 
wounds.  In an October 2006 rating decision, the RO granted a 10 
percent rating for multiple scars, residuals of shrapnel wounds.  
In January 2009, the Veteran filed another claim for an increased 
rating.  He underwent a VA examination in January 2009.  In a 
March 2009 rating decision, the RO reduced the rating for the 
Veteran's multiple scars, residuals of shrapnel wounds, from 10 
percent to noncompensable, effective January 26, 2009.  The 
Veteran filed a timely notice of disagreement and a statement of 
the case was issued in October 2009.  In his November 2009 VA 
Form 9, the Veteran stated that nothing has changed with respect 
to his scars except that he has an additional scar caused by 
surgery to remove excess shrapnel.  He stated that the scars are 
physically painful.   

A VA examination report dated in September 2006 reveals that the 
Veteran has scars from a shrapnel fragmentation wound, which was 
incurred in Vietnam in 1969.  It was noted that there was no pain 
or skin breakdown.  It was also noted that there was a 
subcutaneal mass that was slightly tender, indurate, and mobile.  
The general locations of the scar are the anterior surface of the 
trunk.  There is a scar on the left anterior pectoralis area, a 
scar on the right anterior shoulder, one on the left anterior 
lateral arm over the superior humerus, and a scar on the left 
lateral thorax.  The diagnosis was scars, residuals of shell 
fragment wounds with retained foreign bodies on the left 
hemithorax, with tenderness and subcutaneous fibroma.  The left 
anterior pectoralis scar was 1 centimeter in width and 5 
centimeters in length.  The right anterior shoulder scar measured 
2 centimeters in width and 4 centimeters in length.  This scar 
has keloid formation.  The left anterior lateral arm scar is 1 
centimeter in width and 5 centimeters in length.  The left 
lateral thorax scar is 1 centimeter in width and 5 centimeters in 
length.  None of the scars was noted to be tender on palpitation 
or adherent to the underlying tissue.  No scar resulted in 
limitation of motion or loss of function.  The scars were not 
associated with underlying soft tissue damage, and they did not 
cause skin ulceration or breakdown over the scar.  Additionally, 
the scars caused no underlying tissue loss, and there was no 
elevation or depression of the scars, except the scar with slight 
keloid formation.  There also was no induration or inflexibility 
of any scar.  

The Veteran underwent another VA examination in January 2009.  
The report of that examination notes that the Veteran has scars 
from a shrapnel fragmentation wound.  There is resulting pain but 
no skin breakdown.  The scar on the right upper anterior chest is 
2.5 centimeters in width and five centimeters in length.  There 
is no tenderness on palpation, adherence to underlying tissue, 
limitation of motion, loss of function, underlying soft tissue 
damage, or skin ulceration or breakdown over the scar.  The scar 
on the left deltoid area was noted to be 2 centimeters in width 
and 3 centimeters in length.  There was no tenderness on 
palpation, limitation of motion, loss of function, underlying 
soft tissue damage, or skin ulceration or breakdown.  There was 
adherence to the underlying tissue.  The left upper chest scar 
was noted to be 1 centimeter in width and 4.5 centimeters in 
length.  There was no tenderness on palpation, limitation of 
motion or loss of function, underlying soft tissue damage, skin 
ulceration or breakdown over the scar.  There was adherence to 
underlying tissue.  The left posterior chest scar was 0.3 
centimeter in width and 6.5 centimeters in length.  There was no 
tenderness on palpation, adherence to underlying tissue, 
limitation of motion, loss of function, underlying soft tissue 
damage, or skin ulceration or breakdown over the scar.  

In a June 2009 statement, the Veteran clarified that he stated at 
the January 2009 examination that he has pain from the scars when 
he stretches, strains, or hits the scars against something.

Importantly, the Board notes that there is no rating decision 
contained in the record in which the RO proposed to reduce the 
disability evaluation of the Veteran's service-connected multiple 
scars, residuals of shrapnel wounds, based upon improvement shown 
at any time.  No letter was sent to the Veteran explaining a 
proposal to reduce the rating.  Additionally, the Veteran was 
never notified that he had 60 days to provide evidence that shows 
why such action should not take place.

Instead, in a March 2009 rating decision, the RO reduced the 
disability rating for the Veteran's service-connected multiple 
scars, residuals of shrapnel wounds, from 10 percent to 
noncompensable based upon the findings of the VA examination in 
January 2009.  Specifically, it was noted that the Veteran no 
longer had pain or tenderness of any of his scars.  The Veteran 
filed a notice of disagreement with the reduction and in October 
2009, a statement of the case was issued, continuing the 
noncompensable rating.  

Based on the foregoing evidence, the Board cannot conclude that a 
preponderance of the evidence establishes that improvement has 
been demonstrated with regard to the Veteran's service-connected 
scars.  In so finding, the Board notes that the record also 
contains the Veteran's testimony at the hearing before the 
undersigned, in which the Veteran stated that his scars cause 
burning pain every time he moves.  Additionally, the January 2009 
VA examination, the shrapnel wound scars were noted to be 
painful.   

In short, the January 2009 examination report does not reflect 
improvement in the Veteran's condition, particularly when 
compared to the prior VA examination reports.  There is little 
change with regard to the Veteran's scars over the years, as he 
has maintained is the case.  Moreover, the January 2009 examiner 
noted that the Veteran's shrapnel wounds were painful.  Finally, 
the RO did not accord the Veteran the proper procedural 
safeguards when effectuating the reduction of the rating from 10 
percent to noncompensable.

Accordingly, restoration of a rating of 10 percent for the 
Veteran's service-connected multiple scars, residuals of shrapnel 
wounds, is warranted.


ORDER

Restoration of a 10 percent rating for multiple scars, residuals 
of shrapnel wounds, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


